16-2896
     Miller v. Sutton


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 1st day of September, two thousand seventeen.
 4
 5   PRESENT:
 6               ROSEMARY S. POOLER,
 7               GERARD E. LYNCH,
 8                     Circuit Judges,
 9               BRIAN M. COGAN,
10                     District Judge.
11   _____________________________________
12
13   Josephine Smalls Miller,
14
15                             Plaintiff-Appellant,
16
17                      v.                                                     16-2896
18
19   Suzanne B. Sutton, Individually and in
20   Official Capacity, Karyl Carrasquilla,
21   Individually and in Official Capacity,
22   Michael P. Bowler, Individually and in
23   Official Capacity,
24
25                             Defendants-Appellees,
26
27   Office of Chief Disciplinary Counsel, State
28   of Connecticut, Beth L. Balwin, Individually
29   and in Official Capacity,
30
31                             Defendants.

      Judge Brian M. Cogan, of the United States District Court for the Eastern District of New York,
     sitting by designation.
 1   FOR APPELLANT:                                   Josephine Smalls Miller, pro se, Danbury,
 2                                                    Connecticut.
 3
 4   FOR DEFENDANTS-APPELLEES:                        Michael Skold, Assistant Attorney General, for
 5                                                    George Jepsen, Attorney General, Hartford,
 6                                                    Connecticut.
 7
 8           Appeal from a judgment of the United States District Court for the District of Connecticut

 9   (Shea, J.).


10           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the judgment of the district court is AFFIRMED.

12           Appellant Josephine Smalls Miller, an attorney proceeding pro se, appeals from the

13   dismissal of her 42 U.S.C. § 1983 complaint. Miller sued attorneys from the Office of Chief

14   Disciplinary Counsel of the State of Connecticut and the Connecticut Statewide Grievance

15   Committee (“SGC”), alleging constitutional violations based on three ongoing state disciplinary

16   proceedings against her.     The district court dismissed Miller’s complaint as barred by the

17   abstention doctrine from Younger v. Harris, 401 U.S. 37 (1971), and determined that no exception

18   to Younger applied. We assume the parties’ familiarity with the underlying facts, the procedural

19   history of the case, and the issues on appeal.

20           We review de novo dismissals based on Younger abstention. Diamond “D” Constr.

21   Corp. v. McGowan, 282 F.3d 191, 197 (2d Cir. 2002). “Younger generally requires federal courts

22   to abstain from taking jurisdiction over federal constitutional claims that involve or call into

23   question ongoing state proceedings.” Id. at 198. In Sprint Communications, Inc. v. Jacobs, the

24   Supreme Court clarified that Younger applies to certain state civil proceedings. 134 S. Ct. 584,

25   592 (2013). State-initiated attorney disciplinary proceedings for violations of state ethics rules



                                                       2
 1   were explicitly contemplated as an example of such civil proceedings. Id. (citing Middlesex Cty.

 2   Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 433-34 (1982)).

 3          Upon review, we conclude that the district court properly dismissed Miller’s complaint,

 4   and we affirm for substantially the same reasons stated by the district court in its thorough and

 5   well-reasoned decision. The district court properly abstained under Younger, and Miller has not

 6   shown that any exception to Younger applies. The bad faith exception does not apply because the

 7   defendants had legitimate purposes for pursuing the disciplinary proceedings against her. See

 8   Diamond “D,” 282 F.3d at 199 (“[T]he federal plaintiff must show that the state proceeding

 9   [providing the basis for federal abstention] was initiated with and is animated by a retaliatory,

10   harassing, or other illegitimate motive.”). Two of the disciplinary proceedings were initiated

11   based on referrals made by state court judges. And in the third, an independent local grievance

12   panel made a finding that there was probable cause that Miller had engaged in misconduct. The

13   exceptional circumstances exception does not apply because the likelihood of immediate harm is

14   speculative, and Miller may challenge an unfavorable resolution of the disciplinary proceedings

15   through the state review and appeal process. See id. at 201.

16          We have considered all of Miller’s arguments and find them to be without merit.

17   Accordingly, we AFFIRM the judgment of the district court and DENY Miller’s motion to

18   supplement the record on appeal.

19                                               FOR THE COURT:
20                                               Catherine O’Hagan Wolfe, Clerk




                                                    3